 1                                                                    The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 7                                                 AT SEATTLE
 8    AMAZON.COM, INC., a Delaware corporation;
      and VERA BRADLEY DESIGNS, INC., an
 9    Indiana corporation,                                     No. 2:18-cv-00352-RSM
10                                       Plaintiffs,           STIPULATED PERMANENT
                                                               INJUNCTION
11             v.
12    ZHEN WANG “JOHNNY” ZHANG, an
      individual; FABBY GLOBAL TRADING, LLC
13    d/b/a “CALIBEAN COLLECTION,” a Texas
      limited liability corporation; UNIVERSAL
14    EXPO GROUP INC., a Texas corporation; and
      JOHN DOES 1-10;
15
                                         Defendants.
16

17

18                                                     STIPULATION
19             Plaintiffs Amazon.com, Inc. (“Amazon”) and Vera Bradley Designs, Inc. (“Vera
20    Bradley”), and Defendants Zhen Wang “Johnny” Zhang, Fabby Global Trading, LLC d/b/a
21    “Calibean Collection”, and Universal Expo Group Inc. (collectively, “Defendants”), by and
22    through their respective counsel of record, hereby stipulate and agree as follows:
23             1.        The Court may enter the following permanent injunction.
24             2.        Defendants hereby fully and irrevocably consent to the jurisdiction of the state
25    and federal courts in King County, Washington, in any action or proceeding in which Amazon
26

27
     STIPULATED PERMANENT INJUNCTION
                                                                                    Davis Wright Tremaine LLP
     (2:18-cv-00352-RSM) - 1                                                                 L AW O F FI CE S
      4828-9762-7818v.2 0051461-001951                                                 920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main ꞏ 206.757.7700 fax
 1    or Vera Bradley seeks to enforce this injunction or otherwise stemming from Defendants’

 2    noncompliance with this injunction.

 3             DATED: January 30, 2020

 4                                                   Attorneys for Plaintiffs Amazon.com, Inc. and
 5                                                       Vera Bradley Designs, Inc.

 6                                                   By: /s/ Bonnie MacNaughton
                                                        Bonnie E. MacNaughton, WSBA #36110
 7                                                      Zana Bugaighis, WSBA #43614
                                                        Sarah Cox, WSBA #46703
 8                                                      DAVIS WRIGHT TREMAINE LLP
                                                        920 Fifth Avenue, Suite 3300
 9                                                      Seattle, WA 98104-1610
                                                        Tel: (206) 622-3150
10                                                      Fax: (206) 757-7700
                                                        Email: bonniemacnaughton@dwt.com
11                                                              zanabugaighis@dwt.com
                                                                sarahcox@dwt.com
12
                                                     Attorneys for Defendants
13
                                                     By: /s/ Susan D. Pitchford
14                                                        Susan D. Pitchford, WSBA #26259
                                                          CHERNOFF VILHAUER, LLP
15
                                                          111 SW Columbia Street, Suite 725
16                                                        Portland, OR 97201
                                                          Tel: (503) 227-5631
17                                                        Fax: (503) 228-4373
                                                          Email: sdp@chernofflaw.com
18                                                               kevin@chernofflaw.com
19
                                                         and
20
                                                         Douglas H. Elliott, Pro Hac Vice
21                                                       Merry Harrison, Pro Hac Vice
                                                         Nathan Q. Huynh, Pro Hac Vice
22                                                       ELLIOTT & POLASEK, PLLC
23                                                       6750 West Loop South, Suite 995
                                                         Bellaire, TX 77401
24                                                       Tel: (832) 485-3507
                                                         Fax: (832) 485-3511
25                                                       Email: doug@epiplawyers.com
                                                                merry@epiplawyers.com
26                                                              nathan@epiplawyers.com
27
     STIPULATED PERMANENT INJUNCTION
                                                                             Davis Wright Tremaine LLP
     (2:18-cv-00352-RSM) - 2                                                          L AW O F FI CE S
      4828-9762-7818v.2 0051461-001951                                          920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
                                                                           206.622.3150 main ꞏ 206.757.7700 fax
 1                                        PERMANENT INJUNCTION

 2             Pursuant to the terms of the settlement agreement reached in this matter, including the

 3    parties’ agreement to stipulate to a permanent injunction, IT IS HEREBY ORDERED that

 4    Defendants, their agents, representatives, employees, successors, and assigns are permanently

 5    enjoined and restrained from:

 6             1.        selling, offering for sale, advertising, marketing, shipping, transmitting, or

 7    distributing to Amazon, or to any other person or entity through any of Amazon’s websites, any

 8    product or service;

 9             2.        applying for, opening, operating, controlling or using any Amazon seller or

10    vendor account, or applying for or participating in any Amazon Affiliate Program;

11             3.        manufacturing, distributing, offering to sell, or selling any product or service

12    that incorporates Vera Bradley’s brand, trademarks, or copyrights, or otherwise uses Vera

13    Bradley’s brand, trademarks, or copyrights to manufacture, distribute, offer, or sell any product

14    or service; and

15             4.        assisting, aiding, or abetting any other person or entity in engaging in or

16    performing any of the activities listed above.

17

18             IT IS SO ORDERED.

19

20             DATED: February 3, 2020

21

22                                                      A
                                                        RICARDO S. MARTINEZ
23                                                      CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27
     STIPULATED PERMANENT INJUNCTION
                                                                                      Davis Wright Tremaine LLP
     (2:18-cv-00352-RSM) - 3                                                                   L AW O F FI CE S
      4828-9762-7818v.2 0051461-001951                                                   920 Fifth Avenue, Suite 3300
                                                                                           Seattle, WA 98104-1610
                                                                                    206.622.3150 main ꞏ 206.757.7700 fax
